Memorandum by the Court.
Appeal from a judgment of the Court of Claims which awarded damages for the appropriation of lands for highway purposes. The premises affected consisted of separated parcels devoted to different uses; and to each of these parcels conflicting theories of damage were applied. The skeletal decision, in which all direct damages to both parcels are lumped in one figure and all consequential damages in another, offers no clue as to the standards applied or even as to the particular parcel found to have been damaged in one respect or another. In the past we.have tried to make clear the necessity of a proper breakdown and segregation of items in cases such as this, intelligent review otherwise being impossible. (See, e.g., Conklin v. State of New York, 22 A D 2d 481, 48A-485.) Much as we would strive to avoid the necessity of a new trial of this relatively modest claim, we cannot, as in Conklin (supra), remit merely for additional findings, inas*891much as the court’s finding of after value is in an amount substantially lower than that submitted by either expert and is thus without the range of the evidence. Judgment reversed, on the law and the facts, and a new trial ordered, without costs. Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by the court.